Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00506-REB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

ROBERT LEWIS DEAR, JR.,

              Defendant.


             MOTION FOR COMPLETE BRIEFING SCHEDULE
 AS TO APPEAL OF MAGISTRATE JUDGE’S COMMITMENT ORDER [ECF NO. 84]


       The defendant, Robert Lewis Dear, Jr., through counsel, respectfully asks this

Court to amend, in part, its Minute Order (ECF No. 86) and to enter a complete briefing

schedule that includes a date for filing Mr. Dear’s initial merits brief in support of his

Notice of Appeal of Magistrate Judge Decision (ECF No. 84). Mr. Dear makes no

request to alter the briefing schedule set as to his Motion to Stay Execution of

Commitment Order Pending Interlocutory Appeal (ECF No. 85). The government

opposes this motion.

       In support, counsel states:

       1.     On November 30, 2020, Mr. Dear filed his Motion for Order Regarding

Competency Examination Under 18 U.S.C. §§ 4241(b) and 4247(b), ECF No. 72 (the

“Motion”), asking that his pretrial competency examination: (i) shall be conducted by a

licensed or certified psychiatrist or psychologist affiliated with the Bureau of Prisons,

and (ii) shall take place at the Federal Detention Center (FDC) Englewood. The Motion
Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 2 of 6




presented a pretrial, non-dispositive matter, which this District Court referred to

Magistrate Judge Mix on December 1, 2020. (See ECF No. 73). Although the referral

order did not so specify, see id., the authority for a district judge to refer such a matter to

a magistrate judge in a criminal case comes from 28 U.S.C. § 636(b)(1)(A) and Federal

Rule of Criminal Procedure 59(a).

       2.     On January 6, 2021, Magistrate Judge Mix denied the Motion and ordered

Mr. Dear “committed to the custody of the Attorney General for a reasonable period not

to exceed thirty days for the purpose of conducting a competency evaluation under 18

U.S.C. § 4241 and 18 U.S.C. § 4247.” (ECF No. 82 at 5) (the “Commitment Order”).

The Commitment Order required that “the competency evaluation of the Defendant shall

be conducted at USMCFP-Springfield.” (Id.).

       3.     On January 7, 2021, Mr. Dear asked this District Court to review the

Commitment Order. (See ECF No. 84). Mr. Dear also asked for a stay of the

Commitment Order. (See ECF No. 85).

       4.     On January 12, 2021, this District Court entered a Minute Order, ECF No.

86 (the “Minute Order”) setting a briefing schedule on Mr. Dear’s recent filings. The

Minute Order required the government to respond to both ECF Nos. 84 and 85 by

January 21, 2021 and allowed the defendant to reply within 14 days of the relevant

responses. (See ECF No. 86).

       5.     The Minute Order, however, omits a date for Mr. Dear to file his initial

merits pleading in the Commitment Order appeal. As currently scheduled, the

government has a deadline (January 21) to respond only to a notice of appeal, not to a

brief that states the legal bases for Mr. Dear’s objections to the magistrate judge’s
                                              2
Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 3 of 6




ruling. Mr. Dear respectfully asks this District Court to amend its Minute Order and to set

a complete briefing schedule, in accordance with Rule 59(a).

       6.     Rule 59(a) provides:

       Nondispositive Matters. A district judge may refer to a magistrate judge for
       determination any matter that does not dispose of a charge or defense. The
       magistrate judge must promptly conduct the required proceedings and, when
       appropriate, enter on the record an oral or written order stating the determination.
       A party may serve and file objections to the order within 14 days after being
       served with a copy of a written order or after the oral order is stated on the
       record, or at some other time the court sets. The district judge must consider
       timely objections and modify or set aside any part of the order that is contrary to
       law or clearly erroneous. Failure to object in accordance with this rule waives a
       party’s right to review.

Fed. R. Crim. P. 59(a). Rule 59(a) applies here because it sets forth the procedure for

seeking initial appellate review of a magistrate judge’s ruling on a non-dispositive

matter. 1

       7.     Rule 59(a) states that a party may file its objections to the magistrate

judge’s order “within 14 days after being served with a copy of the written order….or at

some other time the court sets.” Here, Mr. Dear timely noticed his appeal of the

Commitment Order on January 7, and he immediately requested a stay until the appeal

was fully resolved. At minimum, Mr. Dear now has until January 20—which is 14 days




1 See, e.g., United States v. Doby, 928 F.3d 1199, 1204 (10th Cir. 2019) (holding “only
those powers and duties eligible for referral under § 636(b) are subject to Rule 59(a)”);
see also D.C.COLO.LCrR 57.1(b)(24) (giving magistrate judges, by referral, the
authority to order competency examinations and reports); see generally United States v.
Deters, 143 F.3d 577, 581 (10th Cir. 1998) (commitment order issued for the purpose of
obtaining an evaluation of the defendant's competency to stand trial under 18 U.S.C. §
4241(b) “resolve[s] an important issue completely separate from the merits of the
action” and “may be appealed immediately”).
                                             3
Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 4 of 6




from January 6, the date Magistrate Judge Mix entered the Commitment Order—to

“serve and file objections to the order[.]” Fed. R. Crim. P. 59(a).

       8.     However, Rule 59(a) plainly gives this Court discretion to set a briefing

schedule outside the 14-day window. Mr. Dear respectfully asks this Court to set

February 1 as the deadline for Mr. Dear to serve and file a merits brief supporting his

Commitment Order appeal. Given the complexity of the issue presented and the

importance of allowing Mr. Dear adequate time to meaningfully advance and develop

his arguments for appellate review, there is good cause to grant this proposed briefing

deadline and to reset the briefing schedule for the government’s response and the

defendant’s reply accordingly.

       9.     Mr. Dear does not ask this Court to amend that portion of the Minute

Order addressing the briefing deadlines for the Motion to Stay (ECF No. 85). Those

deadlines would remain unchanged, even if the instant motion is granted.

       10.    The parties have conferred, and the government opposes this motion.




                                             4
Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 5 of 6




       WHEREFORE, Mr. Dear respectfully asks this Court to amend the Minute Order,

to set a complete briefing schedule for the Commitment Order appeal, and to allow him,

under Rule 59(a), until February 1 to file an initial merits brief articulating his objections

to the magistrate judge’s ruling.



Respectfully submitted,

VIRGINIA L. GRADY
Federal Public Defender



s/ Virginia L. Grady
VIRGINIA L. GRADY
Federal Public Defender
633 17th Street, Suite 1000
Denver, CO 80202
Telephone: (303) 294-7002
FAX:           (303) 294-1192
Email: Virginia_Grady@fd.org
Attorney for Defendant




s/ Natalie G. Stricklin                            s/ Veronica S. Rossman
NATALIE G. STRICKLIN                               VERONICA S. ROSSMAN
Assistant Federal Public Defender                  Assistant Federal Public Defender
633 17th Street, Suite 1000                        633 17th Street, Suite 1000
Denver, CO 80202                                   Denver, CO 80202
Telephone: (303) 294-7002                          Telephone: (303) 294-7002
FAX:          (303) 294-1192                       FAX:          (303) 294-1192
Email: Natalie_Stricklin@fd.org                    Email: Veronica_Rossman@fd.org
Attorney for Defendant                             Attorney for Defendant




                                               5
Case 1:19-cr-00506-REB Document 88 Filed 01/13/21 USDC Colorado Page 6 of 6




APPOINTED LEARNED COUNSEL:


s/ Mark F. Fleming                                s/ Andrea L. Luem
MARK F. FLEMING, ESQ.                             ANDREA L. LUEM, ESQ.
Law Office of Mark Fleming                        400 South Fourth Street, Suite 500
1470 Encinitas Blvd., Suite 133                   Las Vegas, NV 89101
Encinitas, CA 92024                               Telephone: (702) 600-8403
Telephone: (619) 300-6202                         FAX:          (702) 550-7712
Email: mark@markfleminglaw.com                    Email: Andrea@luemlaw.com
Attorney for Defendant                            Attorney for Defendant


                               CERTIFICATE OF SERVICE

       I certify that on January 13, 2021, I filed the foregoing Motion for Complete
Briefing Schedule as to Appeal of Magistrate Judge’s Commitment Order (ECF
No. 84] with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following e-mail addresses:

       Pegeen Rhyne, Assistant United States Attorney
       E-mail: pegeen.rhyne@usdoj.gov

       Rajiv Mohan, Assistant United States Attorney
       E-mail: rajiv.mohan@usdoj.gov

       Mary J. Hahn, Assistant United States Attorney
       E-mail: mary.hahn@usdoj.gov

        I certify that I have mailed or served the document or paper to the following
participant in the manner (mail, hand-delivery, etc.) indicated next to the participant’s
name:

       Robert Lewis Dear, Jr. (via U.S. mail)
       Reg. No. 45591-013
       c/o FDC – Englewood
                                         s/ Veronica S. Rossman
                                         VERONICA S. ROSSMAN
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX:          (303) 294-1192
                                         Email: Veronica_Rossman@fd.org
                                         Attorney for Defendant
                                             6
